DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/27/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 08/27/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1, 6-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., (Yoon, S., Byun, S., & Jung, K. (2018). Multimodal speech emotion recognition using audio and text. In 2018 IEEE Spoken Language Technology Workshop (SLT) (pp. 112-118). IEEE.), already of record as cited in IDS filed 10/10/2019, and hereinafter referred to as YOON.

	With respect to Claim 1, YOON discloses:
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: 
generate, by an audio bi-directional recurrent encoder, an audio feature vector comprising a representation of audio data feature information for one or more words in an acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1. The last hidden state of the audio-RNN is concatenated with the prosodic features to form the final vector representation e, and this vector is then passed through a fully connected neural network layer to form the audio encoding vector A…” See YOON §§3, 3.1- 3.4); 
generate, by a textual bi-directional recurrent encoder, a textual feature vector comprising a representation of textual data feature information for the one or more words in a textual sequence corresponding to the acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1…text-RNN encodes the word sequence of the transcript using equation 1. The final hidden states of the text-RNN are also passed through another fully connected neural network layer to form a textual encoding vector T…” See e.g., YOON §§3, 3.1- 3.4); 
(See e.g., Multimodal Dual Recurrent Encoder with Attention (MDREA) according to Fig. 2, See e.g., YOON §§3, 3.1- 3.4, Fig. 2); 
generate a hidden feature vector that modifies one of the audio feature vector or the textual feature vector according to the attention output (See e.g., “…Architecture of the MDREA model. The weighted sum of the sequence of the hidden states of the text-RNN ht is taken using the attention weight at; at is calculated as the dot product of the final encoding vector of the audio-RNN e and ht…” See e.g., YOON §§3, 3.1- 3.4, Fig. 2); 
generate, based on the hidden feature vector, a probability distribution of emotions among a plurality of candidate emotions (See e.g., “…using this score at as a weight parameter, the weighted sum of the sequences of the hidden state of the text-RNN, ht, is calculated to generate an attention-application vector Z. This attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2); and 
determine, based on the probability distribution, an emotion of the plurality of candidate emotions corresponding to the one or more words in the textual sequence (See e.g., “…this attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2).
Claim 6, YOON discloses:
6. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to transcribe speech from an audio file into the one or more words in the textual sequence (See e.g., “…textual dataset, we first use the released transcripts of the IEMOCAP dataset for simplicity. To investigate the practical performance, we then process all of the IEMOCAP audio data using an ASR system (the Google Cloud Speech API) and retrieve the transcripts…” YOON §§3, 3.1- 3.4, 4.1, 4.2,  Fig. 2).

With respect to Claim 7, YOON discloses:
7. The non-transitory computer-readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computer system to: tokenize the one or more words in the textual sequence into a sequence of tokens (See e.g., “…to use textual information, a speech transcript is tokenized and indexed into a sequence of tokens…Each token is then passed through a word-embedding layer that converts a word index to a corresponding 300-dimensional vector that contains additional contextual meaning between words. The sequence of embedded tokens is fed into a text recurrent encoder (TRE) in such a way that the audio MFCC features are encoded using the ARE represented by equation 1…” See e.g., YOON §§3, 3.1- 3.4, Fig. 2); and convert, using a word-embedding layer, the sequence of tokens to create a textual input vector for passing to the textual bi-directional recurrent encoder (See e.g., “…to use textual information, a speech transcript is tokenized and indexed into a sequence of tokens…Each token is then passed through a word-embedding layer that converts a word index to a corresponding 300-dimensional vector that contains additional contextual meaning between words. The sequence of embedded tokens is fed into a text recurrent encoder (TRE) in such a way that the audio MFCC features are encoded using the ARE represented by equation 1…” See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

With respect to Claim 8, YOON discloses:
8. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the probability distribution of emotions among the plurality of candidate emotions by passing the hidden feature vector through a SoftMax function (See e.g., “…this attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

With respect to Claim 9, YOON discloses:
9. The non-transitory computer-readable medium of claim 1, wherein the plurality of candidate emotions includes emotion categories of sad, happy, angry, and neutral (See e.g., “…four emotional categories happy, sad, angry, and neutral…” and how “…this attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. YOON §§3, 3.1- 3.4, 4.1, Fig. 2).

With respect to Claim 10, YOON discloses:
10. A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
generate, by an audio bi-directional recurrent encoder, an audio feature vector comprising a representation of audio data feature information for one or more words in an acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1. The last hidden state of the audio-RNN is concatenated with the prosodic features to form the final vector representation e, and this vector is then passed through a fully connected neural network layer to form the audio encoding vector A…” See YOON §§3, 3.1- 3.4); 
generate, by a textual bi-directional recurrent encoder, a textual feature vector comprising a representation of textual data feature information for the one or more words in a textual sequence corresponding to the acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1…text-RNN encodes the word sequence of the transcript using equation 1. The final hidden states of the text-RNN are also passed through another fully connected neural network layer to form a textual encoding vector T…” See e.g., YOON §§3, 3.1- 3.4); 
generate, utilizing a neural attention mechanism, an attention output for each state of the textual sequence by combining corresponding values at each state for the textual feature vector with a context vector that includes a portion of the audio feature vector (See e.g., Multimodal Dual Recurrent Encoder with Attention (MDREA) according to Fig. 2, See e.g., YOON §§3, 3.1- 3.4, Fig. 2); 
generate a hidden feature vector by combining the textual feature vector at each state of the textual sequence with the corresponding attention output (See e.g., “…Architecture of the MDREA model. The weighted sum of the sequence of the hidden states of the text-RNN ht is taken using the attention weight at; at is calculated as the dot product of the final encoding vector of the audio-RNN e and ht…” See e.g., YOON §§3, 3.1- 3.4, Fig. 2); 
generate, based on the hidden feature vector, a probability distribution of emotions among a plurality of candidate emotions (See e.g., “…using this score at as a weight parameter, the weighted sum of the sequences of the hidden state of the text-RNN, ht, is calculated to generate an attention-application vector Z. This attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2); and 
determine, based on the probability distribution, an emotion of the plurality of candidate emotions corresponding to the one or more words in the textual sequence (See e.g., “…this attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

With respect to Claim 15, YOON discloses:
15. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system transcribe speech from an audio file into the one or more words in the textual sequence (See e.g., “…textual dataset, we first use the released transcripts of the IEMOCAP dataset for simplicity. To investigate the practical performance, we then process all of the IEMOCAP audio data using an ASR system (the Google Cloud Speech API) and retrieve the transcripts…” YOON §§3, 3.1- 3.4, 4.1, 4.2,  Fig. 2).

With respect to Claim 16, YOON discloses:
16. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to receive, from an automated speech recognition system, a transcription based on audio data, wherein the transcription includes the one or more words in the textual sequence (See e.g., “…textual dataset, we first use the released transcripts of the IEMOCAP dataset for simplicity. To investigate the practical performance, we then process all of the IEMOCAP audio data using an ASR system (the Google Cloud Speech API) and retrieve the transcripts…” YOON §§3, 3.1- 3.4, 4.1, 4.2, Fig. 2).

With respect to Claim 17, YOON discloses:
17. A computer-implemented method comprising: 
generating an audio feature vector comprising a representation of audio data feature information for one or more words in an acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1. The last hidden state of the audio-RNN is concatenated with the prosodic features to form the final vector representation e, and this vector is then passed through a fully connected neural network layer to form the audio encoding vector A…” See YOON §§3, 3.1- 3.4); 
generating a textual feature vector comprising a representation of textual data feature information for the one or more words in a textual sequence corresponding to the acoustic sequence (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1…text-RNN encodes the word sequence of the transcript using equation 1. The final hidden states of the text-RNN are also passed through another fully connected neural network layer to form a textual encoding vector T…” See e.g., YOON §§3, 3.1- 3.4); 
a step for generating a hidden feature vector that includes attention output of a neural attention mechanism based on both the audio feature vector and the textual feature vector (See e.g., Multimodal Dual Recurrent Encoder with Attention (MDREA) according to Fig. 2, See e.g., YOON §§3, 3.1- 3.4, Fig. 2); and 
determining, based on the hidden feature vector, an emotion that corresponds to the one or more words in the textual sequence (See e.g., “…Architecture of the MDREA model. The weighted sum of the sequence of the hidden states of the text-RNN ht is taken using the attention weight at; at is calculated as the dot product of the final encoding vector of the audio-RNN e and ht…” “…using this score at as a weight parameter, the weighted sum of the sequences of the hidden state of the text-RNN, ht, is calculated to generate an attention-application vector Z. This attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

With respect to Claim 18, YOON discloses:
18. The computer-implemented method of claim 17, wherein: generating the audio feature vector includes utilizing an audio bi-directional recurrent encoder (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1. The last hidden state of the audio-RNN is concatenated with the prosodic features to form the final vector representation e, and this vector is then passed through a fully connected neural network layer to form the audio encoding vector A…” See YOON §§3, 3.1- 3.4); and generating the textual feature vector includes utilizing a textual bi-directional recurrent encoder (See e.g., “…architecture called the multimodal dual recurrent encoder (MDRE)… MDRE model employs two RNNs to encode data from the audio signal and textual inputs independently. The audio-RNN encodes MFCC features from the audio signal using equation 1…text-RNN encodes the word sequence of the transcript using equation 1. The final hidden states of the text-RNN are also passed through another fully connected neural network layer to form a textual encoding vector T…” See e.g., YOON §§3, 3.1- 3.4).

With respect to Claim 19, YOON discloses:
19. The computer-implemented method of claim 17, wherein determining the emotion comprises predicting the emotion based on a probability distribution of emotions among a plurality of candidate emotions (See e.g., “…using this score at as a weight parameter, the weighted sum of the sequences of the hidden state of the text-RNN, ht, is calculated to generate an attention-application vector Z. This attention-application vector is concatenated with the final encoding vector of the audio RNN A (equation 4), which will be passed through the softmax function to predict the emotion class. We use the same training objective as the ARE model, and the predicted probability distribution for the target class is as follows:…” and in agreement with equations 4 and  5. See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

With respect to Claim 20, YOON discloses:
20. The computer-implemented method of claim 19, wherein the step for generating the hidden feature vector that includes attention output of the neural attention mechanism based on the audio feature vector and the textual feature vector comprises using a three-hop neural attention mechanism (See e.g., Multimodal Dual Recurrent Encoder with Attention (MDREA) according to Fig. 2, and how “…Architecture of the MDREA model. The weighted sum of the sequence of the hidden states of the text-RNN ht is taken using the attention weight at; at is calculated as the dot product of the final encoding vector of the audio-RNN e and ht…” and how the three-hop neural attention mechanism can be observes in the attention multi-layered approach, See e.g., YOON §§3, 3.1- 3.4, Fig. 2).

Allowable Subject Matter
5.	Claims 2-5, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lorenzo-Trueba et al., (Lorenzo-Trueba, J., Henter, G. E., Takaki, S., Yamagishi, J., Morino, Y., & Ochiai, Y. (2018). Investigating different representations for modeling and controlling multiple emotions in DNN-based speech synthesis. Speech Communication, 99, 135-143. (Year: 2018)), hereinafter referred to as LORENZO-TRUEBA, discloses (See e.g., a 
    PNG
    media_image1.png
    471
    431
    media_image1.png
    Greyscale
“…Network architecture: Both the one-hot vector and perception vector approaches were trained using the same LSTM RNN-based architecture implemented within the CURRENNT toolkit…two feed-forward layers and two bi-directional RNN LSTM layers with the layer size as (512, 512, 256, 256)…output layer was a linear transformation layer. The activation function was sigmoid…,” with a “…modified the confusion matrix with a number of α values obtained from (See e.g., LORENZO-TRUEBA §§ 4, 7, 8, Figs. 1, 2). 
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656